Citation Nr: 0602741	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and fiance


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2000, a Travel Board hearing was held before a 
Veterans Law Judge (VLJ).  In January 2004, a personal 
hearing was held before a decision review officer at the RO.

In November 2004, the veteran was notified that the VLJ who 
conducted his hearing was no longer employed by the Board. He 
was further notified that he had a right to another Board 
hearing and was requested to clarify whether he wanted 
another hearing.  Subsequently, the veteran responded 
indicating that he wanted another hearing before a VLJ at the 
RO.

In October 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the transcript of that hearing is of record.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

At his October 2005 hearing before the undersigned, the 
veteran testified that he was retired in 1981 due to his 
tinnitus.  This was attributed at the time to his working at 
the Campbell Soup Company.  He further testified that prior 
to being retired, he underwent an examination to ascertain 
the cause of his tinnitus in a workmen's compensation claim.  
He was sent for evaluation to Oregon to a research center for 
tinnitus.  The veteran believed that the name of the center 
was the Jack Bergman Research Center on Tinnitus.  He could 
not recall the center's address.  

The Board notes that in a letter dated November 8, 2001, the 
veteran attached an authorization and consent form to obtain 
treatment records from the Jack Vernon Research Center for 
Tinnitus in Portland, Oregon.  A complete address was not 
provided at that time, and this data could not be identified 
or obtained.

Informal investigation by the Board reveals that Dr. Jack 
Vernon was the founder of the Oregon Health & Science 
University Tinnitus Clinic in Portland, Oregon.  It appears 
that this is the research center on tinnitus that the veteran 
referred to in his October 2005 Travel Board hearing as well 
as the November 2001 authorization and consent form.   The 
medical records associated with this treatment, if available, 
are potentially relevant to this service connection claim and 
should be obtained.

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1. The RO should attempt to obtain copies 
of all treatment records for the veteran 
from approximately 1981 from:

      The Tinnitus Clinic
      Oregon Hearing Research Center
      Oregon Health Sciences University
      3181 SW Sam Jackson Park Road
      Portland, Oregon 97201

Any records received should be associated 
with the claims folder. All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file. The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  If the records from the Oregon 
Hearing Research Center provide a nexus 
opinion between service and the veteran's 
current tinnitus, an examination and 
medical opinion by a VA audiologist 
should be provided the veteran.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK. R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

